IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: TRUSTS UNDER WILL OF                 : No. 506 MAL 2020
ROBERT L. MONTGOMERY, JR.                   :
DECEASED FOR THE BENEFIT OF                 :
H.BEATTY CHADWICK (TRUST NO. 6)             : Petition for Allowance of Appeal
AND MARITAL TRUST UNDER WILL OF             : from the Order of the Superior Court
ROBERT L. MONTGOMERY, JR.,                  :
DECEASED, FOR THE BENEFIT OF                :
ELIZABETH B. MONTGOMERY AS                  :
APPOINTED BY THE WILL OF ELIZABETH          :
B. MONTGOMERY, DECEASED FOR THE             :
BENEFIT OF H. BEATTY CHADWICK               :
(TRUST NO. 7)                               :
                                            :
                                            :
PETITION OF: H. BEATTY CHADWICK


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.